     Case: 1:18-cv-04670 Document #: 43 Filed: 04/30/19 Page 1 of 2 PageID #:286




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited liability
company,
                                                     Civil Action No. 1:18-cv-04670
       Plaintiff,
                                                     Hon. John Robert Blakey
v.                                                   Magistrate Judge M. David Weisman

DEVIN JOHNSON, et al,

       Defendants.


  LPE ASSETS LLC’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO
 ANSWER OR OTHERWISE RESPOND TO THE FOURTH AMENDED COMPLAINT

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, defendant LPE Assets,

LLC (“LPE”) respectfully requests that the Court grant an extension of time to and including

June 3, 2019 to answer or otherwise respond to Plaintiffs’ Fourth Amended Complaint. In

support of this motion, LPE states as follows:

       1.      On or about March 5, 2019, Plaintiff filed a Third Amended Complaint that

named LPE as a Defendant. (DKT # 29.)

       2.      On or about March 7, 2019, LPE was served with a copy of the Third Amended

Complaint.

       3.      On March 28, 2019, LPE filed a motion for dismiss the Third Amended

Complaint. (Dkt. # 37.)

       4.      On April 3, 2019, the Court granted Plaintiff leave to file a Fourth Amended

Complaint.

       5.      On April 18, 2019, Plaintiff filed its Fourth Amended Complaint. (Dkt. # 42.)

LPE was served with a copy of the Fourth Amended Complaint through the CM/ECF system.

                                                 1
    Case: 1:18-cv-04670 Document #: 43 Filed: 04/30/19 Page 2 of 2 PageID #:286




       6.      Pursuant to Federal Rule of Civil Procedure 15(a)(3), LPE’s response to the

Fourth Amended Complaint is due May 2, 2019.

       7.      LPE seeks an extension of time to and including June 3, 2019 to answer or

otherwise respond to the Fourth Amended Complaint.

       8.      Good cause exists for the requested extension of time, and the request is made in

faith and not for purposes of delay.

       9.      Counsel for LPE has conferred with counsel for Plaintiff about this request for an

extension of time. Plaintiff has no objection to the requested extension.

       WHEREFORE, for the reasons set forth above, LPE Assets, LLC respectfully requests

that the Court grant its unopposed motion and enter an order allowing it to and including June 3,

2019 to answer or otherwise respond to the Fourth Amended Complaint.


Dated: April 30, 2019                                      Respectfully submitted,

                                                     By:   /s/ Michael J. Grant
                                                           Counsel for Defendant LPE Assets, LLC

Michael J. Grant, ARDC #6275028
Tabet DiVito & Rothstein LLC
209 South LaSalle Street, 7th Floor
Chicago, IL 60605
(312) 762-9464
mgrant@tdrlawfirm.com

Steven T. Buquicchio, ARDC #90785224
Varnum, Riddering, Schmidt & Howlett LLP
333 Bridge Street, N.W.
Grand Rapids, MI 49504
(616) 336-6000
stbuquicchio@varnumlaw.com




                                                 2
